DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of accessing vasculature of a patient using the system as well as using a needle classified in CPC A61B2017/3409, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 November, 2021.

Priority
	Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 120. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






The term “impenetrable” in claim 1 is a relative term which renders the claim indefinite. The term “impenetrable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the material will be any plastic, polymer, metal or rigid material that is capable of resisting a needle.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 7-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claim 7, the claim recites “a guide surface that contacts a skin surface of the patient” which incorporates the skin of a human organism into the claim limitation, which is excluded from patentable subject matter. Applicant is advised to amend the claim to read “a guide surface configured to contact a skin surface of the patient”.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 101 are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindekugel et al., (US20110313293A1), (hereinafter “Lindekugel) in view of Hagy et al., (WO2015106089) (hereinafter “Hagy”).

Regarding claim 1, Lindekugel teaches an ultrasound system, comprising: 
a probe (fig. 16), including a body (#12) and a probe head (#32); and 
a needle shield (110) that engages a portion of the probe head, securing the needle shield (#110 cap and #118 spacer are collectively the needle shield) thereto ([0066] “The cap 110 is configured to receive therein the head 32 of the probe 12 and to provide a spacer component 118 for providing desired spacing between the acoustic surface 34 of the probe head 32 and the skin 36.”), the needle shield including one or more side portions formed as a single structure (fig. 16 #118 and #110 have side portions and would combine with the probe head as one structure) the needle shield being formed of a first material (#118 and #110 must be made of a material) and defines a first acoustic impedance (#118 and #110 must be made of a material, and therefore have an acoustic impedance).
However Lindekugel fails to explicitly disclose a thickness of between 1mm-5mm and a material that is needle impenetrable.
In the same ultrasound field of endeavor, Hagy teaches a material that is needle impenetrable ([0061] “a sterilizable shield 20 can be formed of single-use materials such as polymeric materials… A sterilizable shield 20 can be formed of a moldable thermoplastic or thermoset polymeric material (or combinations thereof) including, without limitation, polystyrenes, polyolefins (e.g., polyethylene, polypropylene), polyurethanes, polysiloxanes, polymethylpentene (TPX), polyester, polyvinyl chloride, polycarbonate, and so forth. The shield can include materials of different characteristics, such as materials of different stiffness, elasticity, strength, etc”;  these materials would be able to resist a needle; [0062] “Sterilizable shield 20 can include a shield base 22, a coupling 24, a casing 26, and a drape 21”).
It would have been obvious to one of ordinary skill in the art at the time to modify the shield of Lindekugel with the material of Hagy, as this would make the allow the cap to efficiently hold and guide a needle during targeting while also improving stability when releasing the needle following targeting (see Hagy [0068] and [0078]).
Further, though Lindekugel as modified by Hagy does not specifically disclose that the needle shield has a 1-5mm thickness, it would have been obvious to one of ordinary skill in the art, through routine optimization to adopt the claimed thickness for the needle shield in order to optimize the needle shield size of Lindekugel as modified by Hagy for easy engagement/disengagement with the probe head without the shield falling off during use. See MPEP 2144.05, Section II A, B.  Further, Hagy specifically indicates the shield can be varied in size and shape at [0062].


Regarding claim 2, Lindekugel as modified by Hagy teaches the ultrasound system of claim 1, wherein the needle shield comprises: 
(#118 spacer component and distal portion of #110 that holds #118) disposed over an acoustic surface of the probe head (#134 acoustic surface); 
a first lateral side extending from the acoustic surface cover and engages a first lateral side surface of the probe head (see annotated fig. 16; the first lateral side is the labeled top side of the #110 cap, and inner portion of the top side would engage with the probe head); and 
a second lateral side extending from the acoustic surface opposite the first lateral side surface and engages a second lateral side surface of the probe head (the bottom or opposite side from the top side would be the second lateral side, and the inner portion of bottom side would engage with the probe head).


    PNG
    media_image1.png
    614
    411
    media_image1.png
    Greyscale



an acoustic surface cover (#118 spacer component and distal portion of #110 that holds #118) disposed over an acoustic surface of the probe head (#134 acoustic surface); 
a first lateral side extending from the acoustic surface cover and engages a first lateral side surface of the probe head (see annotated fig. 16; the first lateral side is the labeled top side of the #110 cap, and inner portion of the top side would engage with the probe head); 
a second lateral side extending from the acoustic surface opposite the first lateral side surface and engages a second lateral side surface of the probe head (the bottom or opposite side from the top side would be the second lateral side, and the inner portion of bottom side would engage with the probe head);
a first transverse side extending from the acoustic surface cover and engages a first transverse side surface of the probe head (see annotated fig. 16; first transverse side of the cap would engage with the same respective transverse side of the probe head when combined); and 
a second transverse side extending from the acoustic surface opposite the first transverse side surface and engages a second transverse side surface of the probe head (see annotated fig. 16; second transverse side of the cap would engage with the same respective transverse side of the probe head when combined).

Regarding claim 4, Lindekugel as modified by Mauldin teaches the ultrasound system of claim 3, wherein the needle shield (#118 with #110) further includes an aperture (#130 hole in the cap) disposed in the acoustic surface cover (#118 with the distal portion of #110), the aperture exposing a portion of the acoustic surface of the probe head to a skin surface of the patient (#130 would expose the acoustic surface with the spacer removed).

Regarding claim 5, Lindekugel as modified by Hagy teaches the ultrasound system of claim 1, wherein the needle shield comprises:
an acoustic surface cover (#118 spacer component and distal portion of #110 that holds the space component) disposed over an acoustic surface of the probe head (#134 acoustic surface);
a first transverse side extending from the acoustic surface cover and engages a first transverse side surface of the probe head (see annotated fig. 16; first transverse side of the cap would engage with the same respective transverse side of the probe head when combined); and 
a second transverse side extending from the acoustic surface opposite the first transverse side surface and engages a second transverse side surface of the probe head (see annotated fig. 16; second transverse side of the cap would engage with the same respective transverse side of the probe head when combined).

(#114), a protrusion and detent engagement, a protrusion and aperture engagement, and adhesive ([0067] “An engagement feature 114 is included with the cap 110 to releasably and mechanically attach the cap to the probe 12, though it is appreciated that various designs can be employed to accomplish the same functionality”).

Regarding claim 7, Lindekugel as modified by Hagy teaches the ultrasound system of claim 1, but fails to explicitly disclose the needle shield further includes a guide wedge disposed on a side portion of the one or more side portions, and includes a guide surface that is configured to contact a skin surface of the patient.
Lindekugel as modified by Hagy does teach the needle shield further includes a guide wedge (#116) disposed on a side portion of the one or more side portions (fig. 17A #116 needle guide base is in the shape of a wedge).
	In the same reference, but different embodiment, fig. 25 a-d teaches a guide surface that is configured to contact a skin surface of the patient (fig. 25b, the needle guide #192 has a surface that would be capable of touching the skin).
It would have been obvious to one of ordinary skill in the art at the time to modify the needle guide of Lindekugel as modified by Hagy with the placement and structure of the needle guide in figs. 25a-d in Lindekugel, as this would allow clinicians to use a variety of angles for needle insertion while maintaining alignment of the needle with the vessels being imaged by the probe (see Lindekugel [0075]).

Regarding claim 8, Lindekugel as modified by Hagy teaches the ultrasound system of claim 7, but fails to explicitly disclose wherein the guide surface is angled relative to an acoustic surface of the probe head so that the probe extends longitudinally at a predetermined angle relative to a vertical axis.
In the same reference, but different embodiment, Lindekugel figs. 30-31 teaches wherein the guide surface is angled relative to an acoustic surface of the probe head so that the probe extends longitudinally at a predetermined angle relative to a vertical axis (guide surface is where the assembly contacts the patient, as seen in annotated fig. 31, and the probe extends longitudinally at a predetermined 90 degrees relative to the vertical axis as seen in annotated fig. 31).

    PNG
    media_image2.png
    248
    395
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the needle guide of Lindekugel as modified by Hagy with the probe cap of Lindekugel figs. 30-31, as this would enable the probe to be positioned parallel to the skin and eliminate the need to hold the probe upright during use (see Lindekugel [0088]).

([0074] “Note that, though not shown here, a spacer component similar to those shown and described in connection with FIGS. 24A-24C is disposed in the aperture 130 of the cap 160 to provide an acoustic pathway from the probe head 32 to the patient's skin”).

Regarding claim 11, Lindekugel as modified by Hagy teaches the system of claim 10, wherein the acoustic lens is formed of a second material that defines a second acoustic impedance ([0068] The spacer component includes 118 a compliant material, such as hydrogel in one embodiment; hydrogel is a second material different than the first material, which would have a second impedance).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lindekugel in view of Hagy and further in view of Ridley et al., (US20110087106)(hereinafter “Ridley”).

Regarding claim 9, Lindekugel as modified by Hagy teach the system of claim 8, but fails to explicitly disclose wherein the predetermined angle is 20 degrees.
However in the same ultrasound field of endeavor, Ridley teaches wherein the predetermined angle is 20 degrees (see annotated fig. 3b; due to geometric laws, the angle created by vertical axis and longitudinal axis of the probe would also be Θ; [0060] “The angle between surface 108 and 110 can vary, for instance in one embodiment the angle marked as θ in FIG. 3A can vary from 0 to about 30°, or from about 10° to about 20° in another embodiment”).
It would have been obvious to one of ordinary skill in the art at the time to modify the angle created from the system of Lindekugel as modified by Hagy with the angles of Ridley, as one with ordinary skill the art would eventually try 20 degrees through routine optimization (see MPEP 2144.05), as the angles vary from 0 degrees to 30 degrees (see Ridley [0060]).

    PNG
    media_image3.png
    369
    395
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./           Examiner, Art Unit 3793                                                                                                                                                                                             /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793